Case: 17-50458      Document: 00514573275         Page: 1    Date Filed: 07/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 17-50458                         July 26, 2018
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
SEAN MICHAEL SCOTT,

                                                 Petitioner–Appellant,

v.

SCOTT WILLIS, Warden, Federal Correctional Institution La Tuna,

                                                 Respondent–Appellee.


                  Appeals from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:17-CV-111


Before CLEMENT, OWEN and WILLETT, Circuit Judges.
PER CURIAM: *
       Sean Michael Scott, federal prisoner # 37543-013, moves for leave to
proceed in forma pauperis (IFP) in his appeal from (1) the dismissal of his
28 U.S.C. § 2241 petition, in which he challenged his conviction for possession
of child pornography, and (2) the denial of his motion for reconsideration
pursuant to Federal Rule of Civil Procedure 59(e). His motion for leave to file
a supplemental brief is GRANTED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50458     Document: 00514573275     Page: 2   Date Filed: 07/26/2018


                                  No. 17-50458

      By seeking leave to proceed IFP in this court, Scott is challenging the
district court’s denial of leave to proceed IFP and certification that his appeal
would be frivolous and not taken in good faith. See Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith “is limited
to whether the appeal involves legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted).
      Scott fails to demonstrate a nonfrivolous issue for appeal with respect to
the district court’s dismissal of his § 2241 petition or the denial of his Rule
59(e) motion. The district court did not err by applying this court’s binding
precedent, rather than the law of other circuits, in determining that Scott was
not entitled to proceed under the 28 U.S.C. § 2255(e) savings clause. See United
States v. Treft, 447 F.3d 421, 425 (5th Cir. 2006); Reyes-Requena v. United
States, 243 F.3d 893, 904 (5th Cir. 2001). Further, Scott’s contentions
regarding an “abstention-based remand” do not present any viable appellate
issue. Finally, the district court’s statement that Scott could request IFP status
from this court was not an implicit finding that he demonstrated a nonfrivolous
issue for appeal.
      Accordingly, Scott’s request for leave to proceed IFP on appeal is
DENIED, and the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at
202 n.24; see also 5TH CIR. R. 42.2.




                                        2